Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA EDGAR & FedEx August 9, 2011 William J. Kotapish, Esq. Assistant Director Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549-4644 Re:Lincoln Life & Annuity Company of New York Request Pursuant to Rule 485(b) (1)(vii) Prospectus Template and Replicate Filings Dear Mr. Kotapish: In accordance with Rule 485(b)(1)(vii) under the Securities Act of 1933, as amended (the “1933 Act”), Lincoln Life & Annuity Company of New York (the “Company”) respectfully request the approval of the Commission to file certain post-effective amendments to registration statements on Form N-4 for variable annuity contracts issued through separate accounts of the Company (the “Replicate Filing”) under paragraph (b) of Rule 485. The Company filed, on August 9, 2011, under Rule 485(a)(1) of the 1933 Act, the following “template” or model variable annuity filing as described below: · Lincoln Life & Annuity Variable Annuity Account H, File No. 333-141754 (the “Template Filing”). In connection with this request, the Company confirms that: · The disclosure changes in the Template Filing are substantially identical to disclosure changes that will be made in the Replicate Filing; the Replicate Filing will be sufficiently identical to the Template Filing to make this request under Rule 485(b)(1)(vii) appropriate. · Because the Replicate Filing is substantially identical to the Template Filing, the Companies will be able to revise the Replicate Filing effectively to reflect Staff comments on the Template Filing. · The Replicate Filing will effectively incorporate changes made to the disclosure included in the Template Filing in response to any Staff comments thereon. · The Replicate Filing will not include changes that would otherwise render it ineligible for filing under Rule 485(b). Disclosure Changes The Template Filing outlines increased mortality & expense risk charges for both the base contract and i4LIFE® Advantage for contracts purchased after November 7, 2011. Each charge will be increased by 0.05%. In addition, the persistency credit will be increased from 0.0875% to 0.010% for contracts purchased after November 7, 2011. The only difference between the Template Filing and the Replicate Filing are the Example numbers, which will be different to reflect different underlying fund fees. The Company proposes to add the above disclosure to the next amendment to the following Replicate Filing: Lincoln New York Account N for Variable Annuities · File No. 333-141759 *** We understand that the Commission Staff will respond orally to this request.Please direct your reply to the undersigned at (260) 455-3917.Thank you for your assistance with and attention to this matter. Sincerely, Mary Jo Ardington Associate General Counsel c:Alison White, Esq.
